t c summary opinion united_states tax_court myrtle jean clark petitioner v commissioner of internal revenue respondent docket no 19081-03s filed date myrtle jean clark pro_se john w strate for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner seeks a review under sec_1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue d of respondent’s decision to proceed with collection of petitioner’s federal_income_tax liabilities for the and tax years some of the facts were stipulated those facts with the annexed exhibits are so found and are made a part hereof petitioner’s legal residence at the time the petition was filed was bakersfield california petitioner was married to zack clark mr clark mr clark died on date during the years in issue petitioner was a housewife mr clark was self-employed as a mechanic in and operated a personnel and property management business during and petitioner and mr clark filed a joint federal_income_tax return for on date the return showed a tax of dollar_figure this amount was not paid at the time of filing petitioner and mr clark filed a joint federal_income_tax return for on date that return showed a tax of dollar_figure which was also not paid at the time of filing petitioner and mr clark filed a joint federal_income_tax return for on date that return showed a tax of dollar_figure which also was not paid at the time of filing 2petitioner and mr clark were divorced in but remarried about year later for purposes of this proceeding however petitioner was married to mr clark during the years in issue therefore the divorce is not a factor to be considered in deciding this case as to the taxes overpayment credits from subsequent years were applied to the balance due in and on date intent to levy collection_due_process_notice and levy notice collection notices were issued to petitioner and mr clark for each of the years at issue these notices were labeled as refused unclaimed on date copies of the notices were not presented at trial petitioner claims that she never knew of or saw these notices after mr clark died on date petitioner became aware that she could request relief from joint liability in connection with the tax_liabilities described on date petitioner filed form_8857 request for innocent spouse relief and an attached form questionnaire for requesting spouse which were received by respondent on date in a notice_of_determination for and a preliminary notice_of_determination for and respondent denied and proposed to deny respectively petitioner’s request for relief from joint liability for her federal income taxes under sec_6015 c and f on date respondent mailed to petitioner a final notice denying petitioner’s request for innocent spouse relief under sec_6015 c and f for the notice stated that the request was denied because it was received more than two years after the date the internal_revenue_service began collection activity the date of the collection activity on your account after the enactment of sec_6015 was date on date respondent mailed to petitioner a preliminary determination proposing to deny petitioner’s request for innocent spouse relief under sec_6015 c and f for for the reason the request was received more than two years after the date the internal_revenue_service began collection activity the date of the first collection activity on your account after the enactment of sec_6015 was date petitioner filed an amended petition with this court for and on date appealing respondent’s determinations the sole issue for decision is whether denial of relief for and was an abuse of respondent’s discretion where the underlying tax_liability is not at issue as in this case the court reviews the determination regarding collection actions on the basis of whether there was an abuse_of_discretion by respondent 114_tc_604 an abuse_of_discretion is defined as any_action that 3though the preliminary notice for and stated that the first collection activity on that account was date as opposed to date this discrepancy is insignificant to the issue because date is still more than years after date respondent contends that date the date the collection notices were sent is the date of the first collection activity on each of the accounts is unreasonable arbitrary or capricious or lacking sound basis in law taking into account all the facts and circumstances 122_tc_32 118_tc_106 the issue to be decided here is whether the denial of relief from joint liability to petitioner for her and federal income taxes under sec_6015 was an abuse_of_discretion generally spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 sec_6015 provides three avenues for relief to a taxpayer who has filed a joint_return sec_6015 provides relief with respect to understatements of tax attributable to certain erroneous items on the return sec_6015 sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 prior to the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c a requisite to granting relief under sec_6015 or c is the existence of a tax_deficiency sec_6015 and c 120_tc_62 therefore if there is no deficiency for the year for which relief is sought relief from joint_and_several_liability is not available under sec_6015 or c see 120_tc_137 see also block v commissioner supra in this case for the years in question there are underpayments of taxes arising from filed income_tax returns on which the taxes shown on those returns were not paid there are no deficiencies arising from the issuance by respondent of notices of deficiencies therefore because there are no tax deficiencies petitioner is not entitled to relief under sec_6015 or c to that extent therefore respondent is sustained however petitioner falls under the equitable relief provision of sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability to request equitable relief under sec_6015 a requesting spouse must file form_8857 or other similar statement with the irs no later than years from the date of the first collection activity against the requesting spouse after date with respect to the joint tax_liability sec_1 b income_tax regs one example of collection activity as defined in sec_1_6015-5 income_tax regs is a sec_6330 notice which is a notice sent providing taxpayers notice of the irs’s intent to levy and of a right to a sec_6330 hearing sec_1_6015-5 income_tax regs in addition to the requirement that a sec_6330 notice be sent to the taxpayer sec_3501 of the rra requires that collection-related notices sent by the irs inform individuals subject_to joint liability of their rights to relief under sec_6015 rra sec_3501 112_stat_770 see 123_tc_314 see also nelson v commissioner tcmemo_2005_9 in holding that it was an abuse sec_1_6015-5 income_tax regs is applicable for all elections under sec_6015 filed on or after date sec_1_6015-9 income_tax regs of discretion for the commissioner to deny a request for relief under sec_6015 by applying the 2-year statute_of_limitations the court in mcgee stated it would be inequitable if respondent could prevent review of a request for relief under sec_6015 by failing to inform petitioner of her right to relief in defiance of a congressional mandate such a result would be contrary to the very purpose of sec_6015 which is to relieve inequitable situations involving joint liabilities mcgee v commissioner supra pincite see also nelson v commissioner supra respondent contends that the date of the first collection activity in each of the tax years at issue was the date collection notices were mailed to petitioner and mr clark on date the collection notices are not in the administrative record of the irs and were not presented as evidence at trial there is no evidence that the collection notices informed petitioner of her right to apply for relief 6in mcgee the court decided that applying the statute_of_limitations imposed by revproc_2000_15 2000_1_cb_447 was an abuse_of_discretion 123_tc_314 though the statute_of_limitations applied in this case was imposed by sec_1_6015-5 income_tax regs and not by revproc_2000_15 supra the interpretation remains the same any other interpretation would be in conflict with the public law additionally it should be noted that revproc_2003_61 2003_2_cb_296 not revproc_2000_15 2000_1_cb_447 applies to tax years and in this case because revproc_2003_61 supra supersedes revproc_2000_15 supra for requests still pending on date for which no preliminary determination_letter had been issued as of date the notice of preliminary determination for and was mailed to petitioner on date under sec_6015 according to the testimony of petitioner she was not aware of her right to request relief until after the death of mr clark on date not sending the notice of rights resulted in petitioner’s failure to request relief under sec_6015 within years after the first collection activity because she did not know of these rights therefore on this record there was an abuse_of_discretion by respondent in denying petitioner’s request for relief under sec_6015 on the ground that the 2-year limitation period applies respondent acknowledged at trial that there was no analysis or evaluation of the facts and circumstances of petitioner’s case in denying her request for relief under sec_6015 the courts have held that in reviewing administrative actions a case should be remanded for further factual determinations deemed necessary to complete an inadequate administrative record or to make one adequate see natl nutritional foods association v weinberger 512_f2d_688 2d cir see also 411_us_138 616_f2d_1153 9th cir friday v commissioner t c ____ therefore because the court holds that petitioner filed her application_for relief timely and because the administrative record is not adequate the case will be remanded to respondent for further consideration reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued
